COMPLAINT

(for non-prisoner filers without lawyers} » ~~ rw]

UNITED STATES DISTRICT COURT,
EASTERN DISTRICT OF WISCONSIN

 

(Full name of plaintiff(s))
Rikki M. Brown

 

21-6-045:

 

 

v. Case Number:

pe

(to be supplied by Clerk of Court)

(Full name of defendant(s))

 

Johnsonville Sausage LLC

 

 

 

 

A. PARTIES

1. Plaintiff is a citizen of Wisconsin and resides at
(State)

101 W. Arndt St. Fond Du Lac, WI 54935
(Address)

 

 

(If more than one plaintiff is filing, use another piece of paper.)

2. Defendant Johnsonville Sasuage LLC

 

(Name)

Complaint - 1

Case 2:21-cv-00454-BHL Filed 04/09/21 Page 1of4 Document 1

ee
is (if a person or private corporation) a citizen of Wisconsin

. {State if known
N6928 Johnsonville Way, Sheboygan Falls, WI 5308

(Address, if known)
and (if the defendant harmed you while doing the defendant's job)

and (if a person) resides at

 

worked for Johnsonville Sausage LLC

(Employer’s name and address, if known)

 

(If you need to list more defendants, use another piece of paper.)
B. STATEMENT OF CLAIM

On the space provided on the following pages, tell:

1. Who violated your rights;

2. What each defendant did;

3. When they did it;

4, Where it happened; and

5. Why they did it, if you know.

| began working for Johnsonville on or about November 27, 2018 as a Tray Packer/

 

Machine Operator. On or about Febuary 18, 2020 ! engaged in protected activity wnen

 

| filed a charge of discrimination with Wisconsin Equal Rights Division (no. 20200499,

 

EEOC no.26G-2020-00561). The respondent subsequently terminated my

 

employment on or aboutg June 3, 2020 for an error which others routinely make

 

without consequence. | believe | have been discriminated against based on retaliaton

 

for engaging in protected activity, in violation of Title VIl of the civil Rights Act of 1964,

 

as amended.

 

 

 

Complaint — 2

Case 2:21-cv-00454-BHL Filed 04/09/21 Page 2 of 4 Document 1
C. JURISDICTION
[m] I am suing for a violation of federal law under 28 U.S.C. § 1331.
OR

[ ] I am suing under state law. The state citizenship of the plaintiff(s) is (are)
different from the state citizenship of every defendant, and the amount of
money at stake in this case (not counting interest and costs) is

D. RELIEF WANTED

Describe what you want the Court to do if you win your lawsuit. Examples may
include an award of money or an order telling defendants to do something or to
stop doing something.

| am looking for monetary relief for the discrimination that took place

 

while working for Johnsonville Sausage LLC. and for all defendant who participated in

 

such to be relieved from their position within Johnsonville Sausage LLC.

 

 

 

 

 

 

 

 

 

 

Complaint — 4

Case 2:21-cv-00454-BHL Filed 04/09/21 Page 3 o0f4 Document 1

 
E. JURY DEMAND

I want a jury to hear my case.

[m|-YEs []|-No

I declare under penalty of perjury that the foregoing is true and correct.
Complaint signed this 30 day of March 20 21

Respectfully Submitted,

Lhd. LY <<

Signature of Plaintiy

FI4O-CIO ACS

Plaintiff’s Telephone Number

(920)970-2645
Plaintiff's Email Address

 

 

lilric2012@gmail.com

 

101 W. Arndt St. Fond Du Lac, WI 54935

 

(Mailing Address of Plaintiff)
(If more than one plaintiff, use another piece of paper.)

REQUEST TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING THE
FILING FEE

[a] I DO request that I be allowed to file this complaint without paying the filing fee.
I have completed a Request to Proceed in District Court without Prepaying the
Filing Fee form and have attached it to the complaint.

[| 1 DO NOT request that I be allowed to file this complaint without prepaying the

filing fee under 28 U.S.C. § 1915, and I have included the full filing fee with this
complaint.

Complaint — 5

Case 2:21-cv-00454-BHL Filed 04/09/21 Page 4of4 Document 1
